
	
		I
		112th CONGRESS
		2d Session
		H. R. 6403
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Mr. Murphy of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for grants in lieu of expensing under the
		  Internal Revenue Code of 1986 for energy efficient commercial buildings placed
		  in service by manufacturers.
	
	
		1.Short titleThis Act may be cited as the
			 Manufacturing Assistance Driving
			 Efficiency Act of 2012 or as the MADE Act of 2012.
		2.Grants in lieu of
			 expensing for energy efficient commercial buildings placed in service by
			 manufacturers
			(a)In
			 generalUpon application, the
			 Secretary of the Treasury shall, subject to the requirements of this section
			 and such other terms and conditions as the Secretary may impose, provide a
			 grant to each manufacturer who places in service for the use of such
			 manufacturer energy efficient commercial building property—
				(1)to reimburse such
			 manufacturer for a portion of the expense of such property as provided in
			 subsection (b), or
				(2)for power purchase agreements for renewable
			 energy resources for use in such property.
				(b)LimitationNo
			 grant shall be made under this section with respect to any property unless such
			 property—
				(1)is placed in
			 service during 2012 or 2013, or
				(2)is placed in
			 service after 2013 and before 2016 with respect to such property, but only if
			 the construction of such property began during 2012 or 2013.
				(c)Grant
			 amount
				(1)In
			 generalThe amount of the grant under subsection (a)
			 shall—
					(A)in the case of any
			 energy efficient commercial building property be the basis of such property,
			 and
					(B)in the case of a power purchase agreement,
			 shall be 50 percent of the excess (if any) of the rate to be paid under the
			 power purchase agreement over the standard electrical rate.
					(2)LimitationThe
			 amount of any grant under this section with respect to such property shall not
			 exceed the limitation described in section 179D(b)(1) of the Internal Revenue
			 Code of 1986.
				(d)Time for payment
			 of grantThe Secretary of the Treasury shall make payment of any
			 grant under subsection (a) during the 60-day period beginning on the later
			 of—
				(1)the date of the
			 application for such grant, or
				(2)the date the
			 energy efficient commercial building property for which the grant is being made
			 is placed in service.
				(e)Definitions and
			 special rulesFor purposes of
			 this section—
				(1)Energy efficient
			 commercial building propertyThe term energy efficient
			 commercial building property has the meaning given such term by section
			 179D(c) of the Internal Revenue Code of 1986.
				(2)ManufacturerThe
			 term manufacturer means a person classified as a manufacturer
			 under the North American Industry Classification System (2007) under any of the
			 codes numbered 31 through 33.
				(3)Other
			 termsTerms used in this section which are also used in section
			 179D of such Code shall have the same meaning for purposes of this section as
			 when used in such section 179D.
				(4)Application of
			 certain rulesIn making grants under this section, the Secretary
			 of the Treasury shall apply rules similar to the rules of section 179D of the
			 Internal Revenue Code of 1986.
				(5)ReferenceAny
			 reference in this section to the Secretary of the Treasury shall be treated as
			 including the Secretary’s delegate.
				(f)CoordinationFor
			 purposes of any other section of this chapter, the cost of any property with
			 respect to which a grant is made under this section shall be reduced by the
			 amount of such grant.
			(g)AppropriationsThere
			 is hereby appropriated to the Secretary of the Treasury such sums as may be
			 necessary to carry out this section.
			(h)TerminationThe
			 Secretary of the Treasury shall not make any grant to any person under this
			 section unless the application of such person for such grant is received before
			 January 1, 2013.
			
